IN THE SUPREME COURT OF THE STATE OF DELAWARE

 KAMERON SHEPHERD,                       §
                                         §
       Defendant Below,                  §   No. 149, 2020
       Appellant,                        §
                                         §   Court Below—Superior Court
       v.                                §   of the State of Delaware
                                         §
 STATE OF DELAWARE,                      §   Cr. ID No. 1805003450 (N)
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                           Submitted: July 7, 2020
                           Decided: August 4, 2020

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                        ORDER

      Upon consideration of the opening brief, motion to affirm, and the record on

appeal, it appears to the Court that:

      (1)    The defendant below-appellant, Kameron Shepherd, filed this appeal

from a Superior Court order sentencing him for a violation of probation (“VOP”).

The State of Delaware has filed a motion to affirm the judgment below on the ground

that it is manifest on the face of Shepherd’s opening brief that his appeal is without

merit. We agree and affirm.

      (2)    In 2018, Shepherd pleaded guilty to fourth-degree rape. The Superior

Court sentenced Shepherd, effective May 5, 2018, to fifteen years of Level V

incarceration, suspended after twenty-two months for decreasing levels of
supervision. The sentence also required Shepherd to complete a sexual disorders

counseling treatment program.

          (3)     On March 12, 2020, an administrative warrant was returned for

Shepherd’s VOP. The VOP report alleged that Shepherd had violated his probation

by twice bringing contraband into the Plummer Center, not attending a sex offender

group session, and not paying his room and board. After a VOP hearing, the

Superior Court found that Shepherd had violated his probation. The Superior Court

sentenced Shepherd to thirteen years of Level V incarceration, suspended after one

year for two years of Level III probation. This appeal followed.

          (4)     Shepherd’s claims on appeal may be summarized as follows: (i) some

of the violations identified by the probation officer at the VOP hearing were

inaccurate; and (ii) the VOP sentence should be reduced to time served because the

Superior Court did not consider Shepherd’s full-time employment, compliance with

his treatment obligations, and lack of criminal record in sentencing him. After

careful consideration, we find no merit to Shepherd’s appeal.

          (5)     The transcript of the VOP hearing reflects that Shepherd did not

challenge the four violations identified by the probation officer. We therefore

review Shepherd’s claim that some of the identified violations were inaccurate for

plain error.1 “[T]he doctrine of plain error is limited to material defects which are


1
    Supr. Ct. R. 8.
                                            2
apparent on the face of the record; which are basic, serious and fundamental in their

character, and which clearly deprive an accused of a substantial right, or which

clearly shows manifest injustice.”2 There is no plain error here.

       (6)    Probation is an “act of grace,” and the Superior Court has broad

discretion in deciding whether to revoke a defendant’s probation.3           Although

Shepherd now challenges some of the violations identified at the VOP hearing, he

admits that he violated his probation by bringing cigarettes into the Plummer Center.

Shepherd’s admission to violating his probation constitutes sufficient evidence to

sustain the Superior Court’s finding of a VOP.4

       (7)    As to Shepherd’s claim regarding his sentence, this Court’s appellate

review of a sentence is extremely limited and generally ends upon a determination

that the sentence is within statutory limits.5 Once Shepherd committed a VOP, the

Superior Court was authorized to impose any period of incarceration up to and

including the balance of Level V time remaining on his sentence.6 The record does

not reflect, and Shepherd does not allege, that the VOP sentence exceeded statutory

limits or the Level V time previously suspended.




2
  Wainwright v. State, 504 A.2d 1096, 1100 (Del. 1986).
3
  Kurzmann v. State, 903 A.2d 702, 716 (Del. 2006).
4
  Thompson v. State, 2016 WL 4427177, at *2 (Del. Aug. 19, 2016).
5
  Kurzmann, 903 A.2d at 714.
6
  11 Del. C. § 4334(c); Pavulak v. State, 880 A.2d 1044, 1046 (Del. 2005).
                                               3
     NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                 BY THE COURT:

                                 /s/ Gary F. Traynor
                                 Justice




                                   4